Kent, Ch. J.
delivered the opinion of the court. The convictions under the act of 1779, of deceased persons, were out of the ordinary course of practice, and cannot be tested by ordinary rules. They were in the nature of bills v of attainder; and the legislature most clearly intended, that the convictions and forfeitures under the act, should apply as well to offences committed prior, as subsequent to the passing of the law. In giving each part a construction, the whole act is to be taken together. Its object is declared to be the forfeiture and sale of the estates of persons who had adhered to the enemy, and many persons were by name, ipso facto, convicted and attainted of an antecedent offence. The formality of an indictment and notice, in the case of a deceased person, was a substitute for the specification of the name of such person in the statute, and was attended with equal effect in respect to the forfeiture *153of his estate. The conviction, in order to save the rights and prerogative of the state, was made to have relation back to the death of the person convicted; and as the prosecution was made to apply to offences committed prior to the passing of the act, so it was immaterial whether the offender was alive or dead upon that day. The law declares, that the indictment and conviction, shall be equally operative whether the defendant was dead or in full life. The proceeding in question is to be resolved into the plenitude of legislative authority, and we have only to inquire what was the real intent and meaning of the law. The constitution authorised the legislature to pass bills of attainder for crimes committed during the revolutionary war.
We are of opinion, therefore, that the title derived from the state is valid, and that judgment must be rendered for the defendants.
Judgment for the defendants.*

 2 Caines, 164.